NO. 07-08-0118-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                   JUNE 11, 2008
                          ______________________________

                         AGAPITO HERNANDEZ, APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

             FROM THE 251ST DISTRICT COURT OF POTTER COUNTY;

                 NO. 33,020-C; HONORABLE ANA ESTEVEZ, JUDGE
                        _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK


                                MEMORANDUM OPINION


       Appellant Agapito Pete Hernandez appeals his conviction for driving while

intoxicated. The certification of right of appeal executed by the trial court states that

“defendant has waived the right of appeal.” By letter dated May 20, 2008, this Court

notified appellant that the appeal was subject to dismissal based on the certification unless

the Court received an amended certification providing the right of appeal or counsel

provided other grounds for continuing the appeal. No amended certification was received

during the time we allotted, nor has appellant informed us of any other grounds for
continuing the appeal. Accordingly, we dismiss the appeal pursuant to Texas Rule of

Appellate Procedure 25.2(d).




                                            James T. Campbell
                                                 Justice


Do not publish.




                                        2